DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 DALCO 84, LLC, A Florida Limited Liability Company and LAWRENCE
                       DUPREY, Individually,
                            Appellants,

                                    v.

 2520 MIAMI RD CAPITAL, LLC, A Florida Limited Liability Company,
                          Appellee.

                              No. 4D16-1785

                              [July 27, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John T. Luzzo, Judge; L.T. Case No. CACE-15-019085
(09).

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Eric T. Salpeter and Cristy L. Caserta of Salpeter Gitkin, LLP, Fort
Lauderdale, for appellee.

    Jerome L. Tepps of Jerome L. Tepps, P.A., Sunrise, for DS Investments
I, LLC.

PER CURIAM.

   Affirmed.

TAYLOR, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.